 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page| .4740 Pa"elof 12

 

 

Nov »_`_7 2013

 

 

 

SOUTHEP\N DlSn‘V

AVISO DE ACUERDO PROPUESTO y BY

CLERK. U.S. EJlBTR|CT C()U iT

T UF CI\L!F()RN|I\

[JEPUTY

 

FoRMULARIo DE ELECCI()N DEL ACUERDW)"N°W° TUNC

NBV 0 5 2018

Si estuvo separado de su(s) padre(s) 0 hijo(s) en la froiltera,
sus derechos pueden verse afectados por un acuerdo de demaoda colectiva propuesto.

Se ha llegado a un acuerdo propuesto en las demandas colectivas en relacic')n con el mecanismo por el
cual ciertos padres e hijos separados pueden solicitar asilo u otra proteccic')n en los Estados Unidos. Los
juicios son de MM.M. v. Sessz`ons, Caso No. 3: lS-cv-l»832-DMS (S.D. Cal.), M.M.M v. Sessions, Caso
No. l: lS-cv-lSSS-PLF (D.D.C.), Ms. L. v. ICE, Caso No. 3: 18-cv-428-DMS (SD Cal.), y Dora v.
Sessz'ons, Caso No. 18-cv-l938 (D.D.C.). `

¢‘,De qué se tratan estas demandas?

Estas demandas fueron presentadas en nombre de padres e hijos que fueron separados despue's de ser
detenidos por el gobierno de los Estados Unidos en o cerca de la frontera. Los demandantes alegan que
el gobierno de los Estados Unidos no les dio a estes padres e hijos la oportunidad adecuada de buscar
asilo u otra proteccion contra la expulsion en los Estados Unidos. El juez que supervisa las demandas
detuvo temporalmente el traslado de las familias que se reunieron después de haber sido separados en la
frontera. Los demandantes y el gobierno de los Estados Unidcs posteriormente acordaron un acuerdo,
que otorgara a los padres e hijos el acceso a los procedjmientos para solicitar asilo u otra proteccion
contra la expulsion en los Estados Unidos.

¢',Quién esta incluido?

Un padre puede ser un miembro de la Clase del Acuerdo de Padres si él 0 ella:

0 Es un padre extranjero adulto que entrc') a los Estados Um'dos en o entre los puertos de entrada
designados con su(s) hij o(s),

¢ fue detenido bajo custodia de inmigracion por el Departamento de Segliridad Nacional (DHS),

0 Tiene un hjjo que estuvo o esta separado de él o ella y que se encontraba bajo la custodia del
DHS, la custodia de la Oficina de Reasentamiento de Refugiados (ORR, por sus siglas en inglés),
o cuidado de crianza temporal de ORR a partir del 26 de Junio de 2018.

0 Se le ordeno reunificarse de conformidad con la Orden de la Corte en la Sra. L. v. Estados
Um`dos de lnmig,raci(')n y Control de Aduanas, No. 18-428 (S.D. Cal. 26 de Junio de 2018); y

0 Ha estado presente Hsicamente continuamente en los Estados Unidos desde el 26 de J'unio de
2018.

El acuerdo también refleja el acuerdo de las partes con respecto a los individuos que se ajnstan a
la descripci()n de la clase de padres segl’m se define anteriormente, pero que se eliminaroo de los

 

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4741 PageZof 12

Estades Unidos, asi come los derechos de los miembros de la clase de niiies (definides a
continuacic')u) cuyos padres han side remoto. '
`. Um nil"lo- pu'ede~ser un miembro de la Clase del Acuerdo Infantil si:
0 Es un nine extranjero menor de 18 afies de edad a partir de la fecha de vigencia del acuerdo, que
` - ingresé a los Estades Unidos en e entre los puertes de entrada designados con un padre
extranjere,
o F ue separado de su(s) padre(s),
0 Ha side 0 sera reunii`lcade con su(s) padre(s) bajo la erden preliminar emitida en la Sra. ‘L. v.
U.S. lumigracién y Centrol de Aduanas, Ne. 18~428 (S.D. Cal. 26 de Junio de 2018), y
¢ Ha estade presente Hsicamente centinuamente en les Estades Unidos desde el 26 de lunie de

2018.
¢‘,Qué alivio proporciona el acuerdo?

Entre otras cosas, el Acuerdo de Resolucien requiere que, para los padres que inicialinente recibieron un
hallang de miedo creible negative y tienen una erden Hnal 'de remocien acelerada, el gebiemo de los
Estados Unides realizara una revisién de buena fe de los haHazgos de temor creibles anterieres de los
padre,1 que incluye reunirse con un eiicial de asile para presentar infennaci()n adicional. Para los hijes
de diehos padres a quienes se les emitié un Aviso de cemparecencia (NTA) o se encuentran en precese
de depertacien, la NTA se cancelara o el gebierno se movera para descarta.r los procedimientos de
expulsien, y el nine sera colecade en una deportacién acelerada junte con el padre. El nine también sara
referido para una entrevista de temor creible si el nine expresa temor de regresa;r. Si se descubre que el
padre tiene un temor creible, a ambos padres e hijes se les otorgara una NTA para que comparezca ante
un juez de inmigracion, dende pedran presentar una solicited de asile u otras demandas de proteccién
ante el tribunal de inmigracion. Si les padres ne reciben un ballang de miede creible positive en la
revisien, entonces el gebierno de les Estados Unidos les propercionara a sus hijes su propia entrevista
de miedo creible. Si los nifms reciben un hallazge de temer creible pesitivo, ellos y sus padres recibiran
una NTA para que comparezcan ante un juez de inniigracion, dende podran presentar una solicitud de
asile u etras demandas de proteceién ante el tribunal de inmigracic’)n. Se aplican procedir_nientos
adieienales o de etre tipe cuando los padres y los mines han side liberados de la deteneién, cuande los
padres estan sujetes a ordenes de expulsion reintegradas o definitivas, o cuande los padres ya han side
retirades. El Acuerde de Conciliacién ne properciona ninan page meneta:rie a los miembres de 1a
clase. Los padres y los mines que entran en estas categorias deben leer el Aeuerde de Reselucic’)n final y /
o consultar con un abogade para cemprender qué derechos pueden tener en virtud del Acuerdo. Si se
aprueba el Acuerdo de conciliaci()n, se prohibira a les miernbres de 1a clase que busquen cualquier etra

` medida cautelar, declaratoria o equitativa relacienada con la inmigracien o el asile relacienada con las
alegacienes formuladas en estas demandas. Todos los términos del Acuerdo propuesto estan sujetes a la
aprobacic')n del Tribunal en una "Audiencia de Aprobacien Final" que se explica a continuacic’)n. Se
adjunta una cepia del Acuerde de cenciliacién a este avise.

 

1 “Miede creible” se reHere al precese mediante el cuaI les individues sujetes a una remecic')n acelerada pueden
buscar asile en los Estades Unidos, en el cual un ii.mcienario de asilo del gebierne de los EE. UU. puede establecer un temor
creible de persecucien o tortura si son devueltos a su pais de origen. Si el extranjere recibe ima determinacien de temer
creible pesitiva, él o ella puede presenta;r una solicited de asilo ante el tribunal de inmjgracion.

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4742 PageSof 12

Usted tieue el derecho de objetar el acuerdo.

Aunque puede renunciar a sus dereches de buscar alivio en virtud de este Acuerdo de Cenciliacion, no
puede excluirse del acuerdo. Sin embarge, puede solicitar al Tribunal que rechace la aprobaci()n
presentando una ebjecion. Si la Corte niega 1a aprebaci(')n, las demandas continuaran. Si eso es lo que
quieres que suceda, debes ebjetar. Usted puede ebjetar el acuerde prepuesto por escrito. También puede
presentarse en la Audiencia de aprebaci()n detinitiva, ya sea en persona o per medie de su prepie
abogado. Tedas las ebjeeienes escritas y decurnentos de apoyo deben (a) identiiiear claramente los
siguientes nombres y numeros de cases: MMM v. Sessz'ons, Caso No. 3: 18-cv-1832-DMS (S.D. Cal.)
y Ms. L. v. ICE, Caso No. 3: lS-cv-428-DMS (S.D. Cal.), (b) enviarse al Tribunal enviandoles per
cerreo al Secretan'o de Accion de Clase, Tribunal de Distrite de los Estades Unides para el Distrito Sur
de California, Palacio de Justicia de San Diego,..333 West Broadway, San Diege, CA 92101, 0
presentandolos persenalrnente en cualquier lugar del Tribunal de Distrito de los Estados Unides para el
Distrite Sur de Califernia, y (c) debe presentarse 0 enviarse po_r corree postal el 2 de Neviembre de 2018
0 antes.

¢*,Cuando y dénde d_ecidira el Tribunal si aprueba' el acuerdo?

La audiencia de aprebacién final se llevara a cabe el 15 de Noviembre de 2018, a 1a 10:30 a.m. (PT) en
la sala l3A, piso 13, suite 1310, 333 West Broadway, San Diege, CA 92101, para determinar la
imparcialidad, razonabilidad y adecuacion de la prepuesta Asentai:niente. La fecha puede cambiar sin
previe avise a la clase.

¢',Dénde puede obtener mas informaci()n?

Este avise resume el acuerdo propuesto. Para cenocer los términes y condiciones exactes del acuerde,
consulte el Acuerdo de Acuerdo adjunto, contactande al abogade de la clase que se identiiica a
centinuacien, accediendo al expediente del Tribunal en este case a través del sistema de Aecese Pi'lblico
a los Registros Electrc')nices del Tribunal (PACER) en https: //' ecf.casd.uscourts.gov, o Visitando la
eficina del Secretario de la Corte del Tribunal de Distrito de los Estados Unides para el Distrito Sur de
California, San Diego, entre las 8:30 am y las 4:30 pm, de Lunes a Viernes, e_Xcluyende dias festivos.

POR FAVOR, NO LL`AlVlE A LA OFICINA DEL TRIBUNAL O AL TR]BUNAL DE CORREO
PARA CONSULTAR SOBRE ESTE ACUERDO

 

zll|

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4743 Page40f 12

¢',Quién representa a las Clases?

Grupo de Abogados Propuestos para la Clase de
Padres (Padres en las Estados Unidos).'

garentsasylumclass@eversheds-sutherlaod.cem

Wilsen G. Barlneyer

Carol T. McClamon

Johri H. Fleming

EVERSI.-IEDS SUTI-[ERLAND (US) LLP
700 Sixth Street NW, Suite 700
Washingten, DC 20001

Teléfono: (202) 220-8628

Fax: (202) 637-3593

Sirine Shebaya
lohnathan Smith
MUSL]M ADVOCATES

Simon Y. Sandeval-Meshenberg
Sephia Gregg
LEGAL AID JUSTICE CEN'I`ER

Gmpo de Abogados Propuesto.s' para la Clase
Infana'l:

MMlVISettlement§luestiens@hogaulovells.com

Justin W. Bernick

Zachary W. Best

T. Clark Weylneuth
HOGAN LOVELLS US LLP
55_5 Thirteenth Street, NW
Washington, DC 20004
Te'léfone: (888) 365-1112
Fax: (202) 637-5910

Consejo Propuesto para Padres Retirados:

familysegaration@aclu.erg

Lee Gelernt

Judy Rabinevitz

Anand Balalcrishnan
Stephen Kang

Spencer Amdur
AMERICAN CIVIL L[BERT[ES UNION
FOUNDATI()N

125 Bread St.

18th Fleer . .

New Yerk, NY 10004
Teléfene: (212) 549~2660
Fax: (212) 549-2654

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4744 Page$of 12

Usted tiene el dereche de renunciar a la exencion en virtud del acuerde.

Los padres o hijes que deseen renunciar a sus derechos en virtud de este Acuerdo de Conciliacion y ser trasladades
sin demera a su pais de erigen, tienen dereche a hacerlo mediante la ejecucion del siguiente fennulario. Cualquier
decision de regresar a su pais de origen debe temarse afirmativamente, a sabiendas y voluntariarnente. El hecho de
no devolver este forrnularie ne se interpretara come una renuneia a sus derechos en viitud del Acuerdo de
Conciliacion.

Instrucciones: Este fennulario debe ser leido al miembre de la clase en un idiema que él/ella entienda. El miembre
de la clase debe indicar qué epcion esta eligiendo al firmar el cuadro correspondiente a continuacion. Si el mielnbre
de la clase es un nine y carece de capacidad o es menor de 14 ar'ios, este fermulario debe ser iirrnade per el padre o
representante legal del nino. Se deben completar fermularies separados para cada miembro de la familia. Los
formularios completados deben enviarse per correa 0 per carreo electronich al abogado para la clase propaesta
apropiada que se establece a conrinaacidn.

 

Selicito permanecer en los Estados Unides para buscar alivio de remocion. .-'Entiende que el acuerdo d_e '
demanda celectiva no garantiza que reeibiré alivie de la elirnin aion.

Nombre (en letra de melde): 7 ;~; § [/, M,r ama ,ZUrD/¢'OL CFSM

Firma: _ZF¢°§S -'tji' i/r/°/)Ln/¢,

 

 

Estoy solicitaodo de mauera ai'lrmativa, deliberada y voluntaria mi traslado a mi pai`s de origen le autes
pesible. Entiendel que estey renunciande a cualquier dereche a pennanecer en los Estados Unides para seguir los
procedimientes establecidos en el acuerde, incluido cualquier derecho a solicitar asile u etra proteccion contra la
expulsion.

Nombre (en letra de molde)z
Firma:

 

 

 

 

 

Tu infermacion: ' ii
NOmbre< fl M '"'S r.»/ 1/ 1 cor n 2 o m/" e\ /C>?w/M¥
Fecha de Nacimiento: // ~/3 - / §§ z
A#: ¢2/‘5J ?;ZK 63?
Pais de Ciudadania: Sch ¢€/HM;_/},‘
Centro de detencion (si es aplicable): -
Domicilioc `<‘/,€’ 33 . //3/ /”//¢éc /D, ,-= 43 /-~
Numero de teléfone: Fé§/€’ ’) § A_//- § 5“` 92

 

Nernbre(s) del padre(s) / hije(s):
Padre(s) / hije(s) A #(s):
Domicilio del padre(s) / hije(s):
Teléfene de padre(s) / hije(s):

 

 

 

 

Certificacion de Abogade: Ye represento (nembre) en su preceso migratorio. Le he
infermado a él / ella (y / o su padre / madre o representante_legal) de sus dereches en virtud del acuerdo de demanda
colectiva prepuesto en ` (idiema).

Firrna de abogade:
Nombre de Abegade:
Fecha:
Ni’lmero de teléfono del abogade:
Domicilio del abogade:

 

 

 

 

 

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4745 Page€of 12

 

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4746 Page?of 12

m000_00n0n0 >w~.0090n0

ann 3 00_9.000 90 00~90: 099_0 00 0900.=.0990~. 0=:.0=00 ana 09=9.0= 190
000 uwwmmnn=% _=.000=0 9 90 993 m3000

1990 m0<0930n0 90 §§ 3 0m000 3 90 9=0§.0_@ 000009000 90 099.0009m 90
00<950 990 00 §§§. 0®000@ 0~000 0n00n9000 99 90 0§000 00 §0. 9 3000
5099000 909 down §0.909¢09 0900 99 9000 0900 9099000 590 0®000 3 2090
9000 03009_000 ina 900 3 2090 050 90900 099_0 00 00=0©._ 90 90 aonEnBr
000}000n000 3 §0. w 0900 E0n_9000 0neen€000 bean 90905.0¢ 0500 09500_ 000
000~30,09~0 90 000005990 0 0_000 305900.0 9009000 009000 3 20900 00 90
03000_=000 000 909 903¢<. Ccon 0303<0~ 00 90 090009=09 999 900 90 C.m.
999 OoE.H 90 90 men900n 90_090 00 0099090~ §§§ mm000a 0900 3099000
mm000 3 90900 90_.0 00=0_9® mammmon 9 90 C.m. gmi§ 095 90 90 UEER 00
090399» 29 3 000._.09 909 000§ 399an 9@909~0 00:00. 9 900.0 _9.®09000
00_009.@ 9 90 C.m. 90900 990 90 90 mo900n 900_0.00 001 OB_.HQ_.E.H bo~.a
0_0._.9_.90 930 3 90900 90_.0 unn&nm summmon 9 90 E.m. §0500 095 90 90
Ummn.§ 00 009399“ 99 §§§. 0m0000_ 0_000 3099000 ann §0. 9 0900 9099000
nm000 3 399 933 0090905_ _9@093 000990 909®090=. 00 30~9.009»00_
9.“30900“ 900900305 00 00_939_0 009.00 900 9000 969 90 990 39 09009009000
000 909 9 90 §0. P §§§.“ 09 down 00909900 009an 3 930 9000000 09

 

s 90 0_00000 00 9&990~0 9 2903 9_.0 w_wn 00_0000 90_§_0n

§0. h 0900 §0_0_90~.0 ana 903 EE.nEF >= 099 0:00_ 000090 290 0n0000@ 90
993 09000 00 00 9000<000_ a$_.m=.£& 990 00 005 99 90~.0 095©.009 ga 299 on 00
90900 90 09009<0 900 00 9..0 0000090=0 AG £000 90900_ 9 EnE.mBaon 0=03&~ 90
90 dude QV 90<0 m 0_90_ 90 900 00 90 00@000000_ 939 909 g Umm 99 on 00 900 990
Nm“ NEP 200 90=00n 9 OE~ 0_0030€m OE~ 90000 0000n 00 Umm 053%. 0900_: 0
00000=9093 900 90 nn_.0n» 00 99 00 0000090 0 nnnm00 3 90 09_._9 ana QW 90<0 900n
909 09000 999an 90<0 900_© 0099=0_009`. 09009005~ 000009 999 90 Cn=& m9000
0900 950 Nm, No~mv 290900 9 0000==.00 00 00_00.009 90 0_000 900 30 90900 090=
000090 99 999 9000900 00 0 0000~:_.9009~0 9.00000v 00 9000 98090000 9 90
900090 nw 90 CE.S@ m3000.

§§§. 0._ 0900 §099000~ >9 99 099»00= 290 000 990 90 nm0 am § on 90
09009<0 900 00. 9.0 §§ 299 md 0n0000m 90 CE.§ m00000 00 00 903.00=
3mean 3000 00 950 29 0n 0=0n 00000_0“ 09 290 2000 000_000000 969 909 0.00090v
on 00 90900 90 0900_0.<0 900 00 99 0000_0900_0 nw.,0030nn QW 90<0 900n 00 §.= 90
999 29 900 339 0000=09 9 90 000_990@ 90._.5099 90000 5 90 095 9 §,..
9 <. Q.m. ~SS~.wsE__.e: BB.. Q§o_§ mx.\ew§a§n Ze. 29th Am.U. Gn_. 990 mms NESM

09 n.d 90<0 9000_ 0099=000_% 099.0000=0 000000_0 9 90 EE..HR_ 90000 0900 950 man
No:w.

 

 

>= 3900n80 00 m ..0_0000 00 ph09_00 90990~va 9 900 000=0=09 0090 3 90 0_00000
0301900 090<0“ 00 509 00 900 399 090 000 30 own 00 90 §0. h 0900 90 3
00990~ 90300 00 39990.9_0 9.0@=00“ 9=0 290 90 095 900 09000@ 930 90
399 09

 

0999.0n 00<0000_ 90 9~.0 Emnq 9099.nm 09050@ 0~@..00_0. ,_.9.0 905 30900 090 3
§0. ~. 0_000 9099000 99 §§§ 0®003 0900 3099000 590 90<0 900n 0099¢0009
_9<0~005. 900009 9 90 993 m3000 0900 990 Nm. ~Em. 09 900 09 000 05
00000900_0 90 § 0@9._90_0~ main 00 0:0_00u 09 050 00000000 am 909 00901Q 00
9000093 § 9000¢09 3 90 905 00 0x00§.00m onJ~ 3 09003000 90
9909090&90 00 90 999 9 00909_0 3 90 Ud=u am 99<99_0. 190 0090.0
0303<0~ 00 900 0®000509 89 0000?0 90 u0n&nm 000~900%.9._.90900 3099 9
§§§ 09 89 900 _5 90 .HWO 993 9 900 9900. 090 025 §§ 399
0.90.09.099 3 009000 90 9009093 00 900 Emno 2909 000000090 90 0090909<0
390 90 90 95~030999 00. m 0090909 mm00090n0 29 05000000_00 90 990
§.900. 00 009 00390900090_0 900$00n 90 900900 00mE.9.nm 900 2001

§0. 0 0900 9099000 ann §§§ 0®000.0 0_000 9059000 090 000 09 000009@
§090@ 9 Umm 0003&~ ®nm 000 nod 090009< 9 995 0:030€ 29 90 90<0 909
999 209000 3 >30000 Q.H.>& §.= 050 90 0090<0@ 90 UEm 990 3 000000000 90 0
99 000=0<& 000.00 9 909 00099m 0030<9 u000009nm0 0009=03@. 9900 mgan
who 00. 90 99®00.99 009 290=0.:0% ,PQ QZ>W. 9 m §0. 9 0900 909900 00
§§§. 0m0000_ 0~000 E0_n900 300 00~0003 99 Umm 00 OE~ 00030<. w 050
00000§9\ 9 m009n who 0090<& 93000&0~®0q 009 00 30 0n9.d.000 3 n 909 0090<0._
00@05 900 9999& 09 9999409 969 90 000-cnn 90900 G.m. 0990_0099 009
§Umnon w00&000 Ewg_wv C.mOHm §.= 0.&09.0000 0=09 mn mdu_n.ommon 00m009000
00. 290900 mn 909 ZH> 09000w 59 CQO §.= 993 90 00399.0900_ 000009000
oon000n9m m u000n0“0 9<0_<0909 9 9.0 00 900 900 099%0 339 0909009_0
030000. 9 mn §§§ 0®000@ 0~000 00.09900 990900 09009.€ 993 00 00~0000&
000090@ 0 99 0090<0~ 00000 9 m00=.on who 0090<& 0300009@0 090 3
0099009? Umw 99 gm 29 209 9 moon 99 99 §§§ 00=.0_00_ 3 999
909 0999.0n 99 § 900 c». §3<& 00 90.0 0®0003009 009 Umm 59 99 9 0
Bomon 3 00ow0n 9000 9300090&0 9 00@¢00»0@ 90 90 §§§ wm000m 0_000 905900
ne 930 99 3 900 039 00000<0~ 399 nm00050a. §§§. mm0000_ 0_0.00 9039000
290 90<0 30 9000_ 00=E.m0a 99 909 w000nR0w 00 00 90 09009<0 900 00 90
0m000909 59 90 0990009 0909@ 03009_000 90 §0000€09.0@ 99 0990_0
050=09 3 mo<00_n.nm 099000 09 00990090_0. 90959_0 900 050 993 3 m00090.
unc 0090<0~ 030009.~0~..….0v 09000 09 99 93 000 00901_00 99 n n000nr 9 909
0000 90 900009_000 900990@ 9092 §..= 030-z

9 n 9909 000090@ §§§ 0®000& 0900 303900 099 900 909 000<0@ 99 nn
ZH.P 99 90 Z.H.> 900 non 900n 909 99 05 99@0090. 3000 Umm §.= 00000000
90 9000099 9900 w O.m.W. w NG.N®© 3 0900~ 90 Z.H> 999 G 900 § 90
OQE.E 033<9 00 9~.0 §0909. 100 909 m 095 390 00900 99 mn Z.H.>
00n00=0a 9 90 205 00 90 900 n0<00 900n 000<00_ 99 mn Z.~.>“ 9 90 999 00 000
gann 090n 00 200 9990 30009000@ 90 Umm 999 § 990 00l 05 09 50
900 00 90 90900v HOm §.= 90n 993 0060900 339 cwa w0e0009.nm0 990
m009on Nmm 00 90 HZ> 0.mn900 90 099 §9000 0009 w 0_000 909900 099 0000_..0v 00
900 09.00&0 00000»00d nn 9»00_.90_ 3 309 90 339 00 m 900 en 000000900~ 00
30900o 9900 9000;% 00 900=@9 30000~. 900 090,= 90 009000@ 3 00QO 90 m
0009.99 900 Q0__.00E909P

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4747 PageSof 12

00 0 003_..00..._d 0000900 §§§. 0@0000 3000 0003900 099.900 900n 000=00 00 ZH>.
900 900 909 900 29 0n 909®§"_.00 009 0n0 90 090 00 00 09_<9@ 900 00 200
9990 00000000000 90 Umm 999 5 0000 00 § 000 50 3000 00 90 900000“
00me 09 90 m 999 3 9000_0.00 90 00009® m0090n 90 000000099 00099® 3 3
00 0.0900 99 90 09=0,0 9900900 0200000 00 .000000v 00 0009.009~0. 939 0
999 909 90 900 99 mo 0000 00 90 00=00¢0 0003<00 00 900 0®000§90 000
090.= 00000000 00€09000 00009000.900 90 90 909@0330 009._l 5000 &009000~ 00 90
m00mon m3 00000009,0v am 29 99000 00009000 0090<00 0000000900 §000
000000 000 00 50 HZ> wmm_.n.£ 90 0990. 29000 0009 0 0500 9000900 099 00000_.0v 00
90.0 0_00000 00000SP mn 900_900 3 909 000 00099 00 0 0000 00 000000090 00
33009 00900 09.009~ 00 9000®9 000000~u 900 090.= 90 00000000 3 90QO 000 0
00009_0 0000 909030.

000 §.0. h 00000 9039000 90 90<0 000 900n 000000 00 210> 0n0 90<0 909 mw 000000
900 90<0 000 900n 0900900 90 bmwe EmnHm 9 000000.00 90 90000900000 009090
3 000 000000 _0000=00 9 moon 99 0 00 nn<o 00<00€ 00 90 0009.900 0000 990 00
90 000000 3 003090 00 0000009000900 00 90 00m0900 0000_390_000 00 d0`_0000900.
930an 900 00&0€ 0000000 90 §0.. w 0~000 30009000n CmOHm 9 00<00<< 90 00009“0
0000 0n0 90 90930 0009000 90 000000090 .¢90900 90 900<90& 900 0
0009.900 0000 00 000000900 00 30300. 000 50. 9900 09000 00 900 0090309
000000009o 00QO 9 000.09 99 90 9&&900 9 000 099000 003.00909m
000 90 99<9:00 300 000009 002 00 00090000 9000.00900» 00 90 909 99 90
000003000 00 90 99<90000 0000000 9.000000 9000 Hnm 0000000_900 9 moon 009
900 9¢000000 0009030030 2090 00<000000 93000 000900 0000090 00 00000900
000 3 000__9_00 0009.09 0000.@..0090_u 00 000000 0.09900o 9 2939 0000 00=000~ 29
90 00000900 3 000900000 "00~0090000090“ 000<900 900 0000000.0 0990900 00 00 n0
0000000 3 90 m0¢090n0 90 300 non 000000_30900 0090 90 0000000. 9
0000000_9® 90900 000 9030_ 900_00~.00000000 909000n 90 000®90~ 9000<0.0¢< 000
90 009000009 09.®900_.0® 90000 90 00009900 00 90 00009v 900 000090009.00
9 90 900 3 50 000090300000 033 00 90 00009 00 90 900 00 90 990
9000<00€. 990 000000 90990900 900 90 00 090 000 3000 90 0009.900 0000 090000.
00 9 00 00000900 00 000900 999anon 00 90 HZ> 0n0 w 0.0.9 w Mo».mo@@
000 69 900 Umm 29 00000 90 00900£000_09 90 00 Z.H>. 90 0990000 9 90
0000000 00 90 000000.0 3090090 9000 m 0.0..9 w wom.wch$. 00 90 00009“0 0009.9_0
0000 003090003= 009090 00®09<0v 09me 9 000000 90 09_.9 99<900=0 000
0009.900 000.0. 090 00009 09 90 0090000 3 0090000.00 9 90 09990“0 00009_0
0000 930<00<< 000 000<90 3090_00 on 9990 00 90 090..9.5.000w 9 0009.00_ 3 90
300930~0 039 90 0990.©.03. 00§00~ 000 90 0990. 29 90 00000900 3 90 90
930<00€ 9 000000. 000000 am 000003900 9 0000 099 900 9.00000n 0009000_0900
3009 00<00009 93000 0009.00 0009.5~ 00 0000093 90 3 0009.00 0300nm.
000_09=009.00o 00 000000 009.0000u 9 2909 0000 000n000 09 90 0000900 3
000§0000 000009000.00§v 00 300 00 9 300 non 000000000900 00000 90 0000000 000
000 03900 0000.0,900 00 00 no 030000 3 90 00<000309.

m.

000 09 9 0_000 3099000 90 000 000000&0 39000 99 9000 §§§ 0m0000 0_000
303900 0990~00& 00 0n am 900 09 000 0090.000 3 00.503000 000000 00 0030¢0~n am
59 99000 mw 0000009®0 9000 w§on umw 0m0900 90 900 0999.009 neon 0
000099.9 900 90 09_.00 300 990=0 0000=90000 999 § 0000 00009.0 0n0 95
900 00 90 900&00. UE._.nm 9000 3000009@0“ 90 0999.00© 09 90 009-000 000 0
00009.9_0 0000 0000000909.00 00 90 09000005 0000000o 00 900 90000 0000030v 0 0000 00
333 00900 09.0000 00 939 0000_00_. 90 0000900 0000 0_0.9 29 90n 90
0000900000 990 90 900000 00 w 999 mwom.wo“ 00 0900:,900 090<0. Emgm 59
000008 90 00000_900 900 900<002 00 90 0990©.000 9 00000909.00 §.9 0 000 000000
00<000< 00 90 00000009~0 0000 000099099 000 90 000090 3 000000090 90900
00000_0900900 00 90 n0m.9<0 0000000900 0000 309090 00 20000900.

CmOHm 89 00<00€ 50 00009“0 0000 90 90 90003090 000<900 000 90990
090900 90 900<00=00 900 0 00000=09_0 0000 00000000900_ 00 30300. 000 90 99000
09000 00 900 009099 0®00000000 dmgm §.= 00009 99 90 9990:0._ 0m09 000
0009000.0 0000._00905.00 030 90 99&0000 900 00000n0 n0$ 00 0.09.0._0000
90009900 00 900 999 509 90 00000900 00 90 99£.0=0.10 00_0..000 9,00000n
9000 Hnm 0000900 9 m000 909 900 9.000000 0090990= 00 9000900900 00
3009 00<0000_0 909 0009.€ 000900 00 00009.000 90 3 000_..=00 000.90_9
009®0090? 00 000000 009000v 9 09.09 0000 0000000_ 09 90 0005900 3
000;&00.00 00900909.00_._0o 000&000 900 300000.0 0000=00000 00 00 no 0060=00 3 90
00<0900_0 000 300 30 00000000099 00_00 90 0000000. 9 000000090_._.0~.,0q 09090_.
000 0000:0~ 90000000000000 900€000 50 00990~ 9000<000< 000 50 009000000» 000»-
mm900_.nm 90000 90 000999€ 00 90 00009“ 000 00009000900 09 90 00<00 3 90
000090_000.000 0300. 00 90 000000 00 90 0.000 00 90 999 930<000~. 00 90 00009
00399.0900 900 90 00 090 000 9000 90 0000000900 900 0.90EP 00 9 00 00000900 00 w
O.…_..W. m mcw.m:&, 50n Umm 9 0_000 90 00009 9 9990_090.090 0000009.0~0.
190 00000_0 09 90 0009030 3 000003000 9 90 0990~0000.0 0009.900 0000 9000<00€
90 000$.00 990 on 9090_0 00 90 099050&v 9 0999 3 000 0009000 0000_.».
90 090@.03. 00_3000 90 90 099 09 90 00000900 3 909 90 9000&0$. 9
000000 000000 am 00399000 9 0000 999 93 9.00009 009.00009.0 0.0
90000900900 00 2090 00<000000 902 90900 000_..090 00 0000090_0 000 3 000900
090099 009®000030“ 00 000000u 9 299 0000 00=0_00~ 9 90 00090000. 3
090000000 00_0090900=0_ 00 300 000 9 300 000 9000005900 00000 90 0000000 0n0
000 0030000 000003=00 00 9 0.0 090000 3 90 0040000000_0.

H0 90 00009,0 0009900 0000 00 00000.00900 0000 999 090 00000?0 00000 005.00<o
CmOHm 09 3000 90 00009 9 990 900 GQO 000900 3 00000_0900 90
09090 0_00090 0009.900 0000 00 0000000900 0000 00000009.900. 00 90 099 00000<00

0 000000.3 00@09.<0 0000900 0000 00990:00“ 90 990 300 0009 009.0€ 90 mn
09@090=.90~.00.

 

0 090 0000000000 0000 nod 909 90 993 00 §0.. h 0900 999000 §.9 390900 000000
00 090<00 590 000 30 003900 3 0=0000 90 09=9_0 00000_ 00 0n09 00 00000 9000
000.09@ 92 90 009.0000 3 03330.< 0900 00_._000.

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4748 Pagerf 12

Ps-»

000 050000 00. 90 00<0020 000 9000<0020 00, 00900 0000000 00&00 090.00000
00009.900 9 900 000000000, 90 00<0009000 090= 000<000 90 000000 000_`00 900 209
90 000009000 900 00 000000000~ 0090000 90 00000900 0.000 900/0020..v 000 090:
000<000 00 00000 0 900d 00000 00. 009 0000000000. 2003 00, 90 0000000_000 090.= 90
000<0000 00 00000 900 w 00.%0 9=0299. 90 000000 000\00 09000¢0 00000000 00l 0
000=0009 009009® 900 00 900 00000000 0_.00000._0 9 0000®0009 m 00. 900 0m00000009
000 90 000.00 090: 0900 90 05000 00. 90 00:00 ?000000000 90 00 900<002 00
00<0.0¢® 000 90 0000“ 990w 000 00000._00 00. 90 0._.000000000. m009 0000020 000
900<0020 29 90 30000000 00 00000 § 90000 900 90 000000000P 209 000
0000000000.00 m..<00 8 000 0000000900 00000000 00 000900 90 900:002. 90 00000
000 900 0000000 000000900 9 900 0000®00_9 29 000 299 00 0 0000000 090_.000<000
_.00_000*0v 9 2099 900 90 005.02 00 9000<002 990 2000 00 00 05009000 90000.

9 90 0000 00. 0 000000 000 0900®.05 909 9 mm 0000000900 00000 90 0000000
000000900 09000u 9 00900 90 000000 00 90 900 00009_00900 0 0009.900 0.000 00
00000000.00 00 990.0u 00QO 29 00000 2.0.>0 00. 909 000000.000 09.00 000 000.00 90
999 9 m00090 mac 00000<00 0000000_..0®0. 090 w.O.m.W ,$ uawwa 9009<0
00000900 900 990® 00_000 90 Gmn~mv Eom.mo$%§®&ew~ 9009<0 0009.900 900
909m 900,0.90 99®000000 0.00@00. .

9 90 0.000.…00l 0 000000 000 09=&003 909 9 mmw.00000009m0 00000 90 0000000
000000900 00~.0.0<0u 00 0000 00, 90 900 000§9000 00009=09 00000900 0.000 00.0000000000_
00 8000.0 900 9 90 0000 00l 0 900 290 000000 00<002 00,.90 000&9_0 0,000 990 90
00 909®009.00 ._.0090“ 0009 909® 00 009000 90 00 9000§000 ._.00m00v 90 mw
000000 900 9500000000 90 0000_.000.

9 90 0000V_M00. 0 0000000 290 00 009.*000 00 0 00900000 00000 00 _.,0000<00u 00. 90
0900~003 0.0..,0099.0900 0009.900 900 000 90 000000 0000 000 000099.09 m 00000009_0
0,000“ 90 090.__~0@05 2090 90 99000 9 m00000 who 0000.0<00 0000009@0 000 90
000000 2090 00 900 90 90 009._000 00 00009000 0000_900 00 0000000“ 9 UImu0
9000000P 800000000 29 00000.0009 0 90002. bmw 29 000 00000<0 0 09 9 00000
0=00=900 290 0000?.00 0 00m00<0 0000000900 0.000 .90.9m 2900 900 00 900 999
0®0000 00000 000_0900 900 m000 9000®9 90 00000900 900 .0000000 000“ 00. 0000:009_0“
m00000 mg 0090<00 0000000990. 30905.0 0000000v 9020000n 900 0090<00 00. 000
99 w 00000 9000900 209 0 00909000 0090<0_ 00000 9000 900 0®0009000 00
090900000 909 00 00000 9 90 0000000900 9000000900 90000 000 900 9 0 000000
990000 _0000 00000009m0 090=00®9@ 909. 0000.0000 00000000? 599 900
9000&000€ 0000000 209 900 09 9 0_000 5000900“0 0090<00v 0090000000 00. §
90.0000<0 000000 000=00 9 09 9 000 990\.0.. 0005.000 900 595 0900 90 000000 00
00000 0 000~0d 00<0000 00000 8 90 000000 900 90 00 090 29 90 00000<00.

90 90 0000 00. 0 000000 290 0.0 009.*000 00 0 00_.0_09000 00000 00 00000<00u _.0. 90
0900©.0_© 00009909 00000.900 0.000 000 90 000000 009990900 0 0000000900 0.000, 90
0900®0& 20000 90 000000 Z.H.>0 000 09000 9 m00000 93 00000<00 0000000900“
000 90 000000 20000 90 000.00000 90 00990009®.0000 0000000900 0.0.00000 9 m
O.m.W. mm 0~0®.~®0@0 000 Eom.w~@. 0

9 0 09 h 0_000 000_0900 290 00 0E0005. 00009000 9 00 am ENO 209 900 00 900
939 mm0000 0_000 B0E900 900 00 0=9.*000 00 0 900 0090<00 00000 90000 9
00000009®0 000000000 9000 m00000 mg 00900 900 0 000009000 00000~ 000 90 900 00
00 990 900 00 000 990=0~ 00000000000 90 dim 299 00 030 00. 005 000 000
5000 00. 90 900000u am 2009 90900 mw 0000000990 00000 w009.00 Nmu 000900 90
900 299 0 920 00. 90 00000.0 00_000<00 00;90.0 0®00000000v 000 000.00 90 900 90 0
000009_0 0.000 900<002. 0<9_.00 90 900 00000 000000 20000 03 90 0 00310 90 0_0.00.0
0009.900 0.000 09900.000, 90 0000000 2009 90 0<000.900 00 000_00: 209 000 000000 90
900 9 90 000000 00. 900 0000000. 90 000000 20000 90 0005900 9 09000000 9 90
0990©.00%0 00000.900 900 990<002 000 0005.00. 999000 00 909000. 00. 90 0900©,000,
9 0009.00 00 000 00090000 900 90 090@000. 0000000 90 90 090 29 90
0090.0000 00 09000 90 900§002 9 00000P 00 900 00 9 0000 000 E_00000009_0 0000<
90 0000000 000 000 0000000 0000000000 00 00 00 00000000 00 90 m0<0n09000q 000 90
99 00. 90 §§ 29 90 9 0000000.000 209 00000®0009 0.m. 090<0. 990 900
0099=0900 0 0009900 900 00. 00000000000 00 0000000v Cmgm ¢<E 0900 90 900 9
w00000 who 00000<00 _00000000000v 000 HOm 29 90<0 90 0000000.00 00. 90 000000“0
3000 00000<00 0000000900 000 00000=00000 00. 90 000000“0 0000 209 90 0900“0
90900 90 950®§000 3000 00. 90 900 0000 000 00999.09 0009.900 900 00.
00000000.00 00 0000000“ 90 .00000<00 000000 500 90090000~ 90 00000000.

60000000 000 0000000 000000000 90 09.000 00<0000 90 900 0_00 29 90 000.00
300000000 209 Umm.0 00909000 9000 m000000 Nmuu mmm. 000 N,:v 000 90 00000
m00000m 990 3090 9000009® 00000 00 90 0000“0 50095 90=00000 9
90 b <. ~Gm.“ 20. ELBW B.U. 005 A>0m. 09 305 990 53 A0000m_000.0m 900
00.000 E0E9000 900 90 00£.0000.00 090000 290900 00 200<0 909 020 999 000 00 90
000000000 909 9000 990 90ng 00 00 2090 90_.0 09._.00@00%0 99 00000 90
50000 m00m000_000 >m0009000 00 90 0000000P 900009m 90 9990 209 000000 00
09009000 9 90 00000 00000000<0 009@ 0000000.000 00 90 9900“0 000 000 0000000
00000. 000 90 909 8 0000000 00 0000000000 9 0 =:000000 000®0000:0.

99 9 0000,009 999 0000000u 00 down 0000000 900 00000@ 0_000 90009000 290
2009 9 2090 90 0000000000 00000900 90009 000 90 0009000 00000<00 00 909
00§ 00,. odm._..F 0\»`0... 9 000000r 399 0000000“ 000 ben 0000000 29 00000000
00<0000 0 0000000 90 09000.09® 000 000_.00009m 009 0 090000 9000®9 0 9029@
000 <0_§ 200<00. 0000.0000000 29 000 00@0®0 209 0_000 9099000 00 0009
0000000v 900 29 0009. 9 090000000 0009 200<00 000000000 2900 0000000000000 000
000=0000000 90 09 9 0000_00r 999 000000_“ 00 900 0000000. 0900 000009000
900 0900 0§00 90 00:00. 000000900 9 900 0m0009000 00 00000 000900 0090<00u 900
900 000 000000 000 0900 9900900. 00 0000000.009000 9._.0000<0“ 000000000@» 00
0£.0.00900 00=00.90000 00 90 90®00.000 00 0_0900 9000 9 000 00q 90 §§ 90 §§0\»0.“
00 down 000£0_900 900 9 000 00000 000009m 00 00. 90 0000 00.0 1900 00000<00 90

 

0 900 09005000 0000 000 90000 90 905 00. 90 9 00000 9099000 29 900 00_0_0<0_
000000 000000 9 000000 who 000=0<00 00000009®0. 090_. 900 0 000=00000 00000 00
00000<00. 000 290 000 000 0000000v 00 000000 900$000._ 00000_0 00. 0009 000000 00000
00000.00 002 000 009.0000 00 0~000300 900 000000 90 09000000.0® 000 0=09 0000_..

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4749 Page 10 of 12

30 OQE.F 303&§ 03333~ BE.HE. _H.E_m §§ 300 dow 333 30 ing o». .§..

h 3000 303¢0~.0 3 w00w Hn_§momn.o= _E@B. 30 530 man No~m § gagnon
5 .~§w. h.

_Hw0 _.0::.= =». _.0~==¢.2~ uEdEm 3 50 d=m§ m3`.00»

1§0 mo<0EE0E 300 non 335 3o con 300 x 3000 3“ 333 EQ 33¢<0@ EBR 3
90 CBS@ m§$ S, 3 39..:§0 gm 353 o». m=nw ~030<0@ v§$. 55 0~00000
§ now 3 2530 EQ HME 3 053 sw 3333 333 3 333 3 30 CE§
m§$ 030~. 33 00 323an 02 33 3 3a u§§w. §§an 00§00~ §
§0 §.E 30 mo<§nr§&$a¢& 3000 3 §§ E§. 02500~ w0=0<00 30
323 00 m um§n=_m~ H§o<0m §. h 3000 E0E_u0~. §§ v0 §00@. Ew_.HE.W.w.
02500_ ~.0~=..000§ §§ 30%&&0<0 33 053 3&&_30~ 3000 §.= 30 300 ana EE=B
23 33 30% 540 do 305 30 .c0:0<3m 33 wood 3&&3& 3000 § g 030_. 53
33 ga sE.EE. Em_.b¢mmm“ 8300~ §0 3 unnwa:d maj m=nw 0500¢ EnEE.bm wm
0<30_~00 304 223 §00§050_.0@ g 50 mc§§ § we 340 am 90
mE_B<B oH. E_.m 0®~00503, 3 :mE c». Em..bmwwu S§_um ~0?00§3_»3 § 0=%
3000 sm.= .u0 300 3a EEm=mr 5035§ mm~00 3 uBS.% w ~.0~&~ 3 umw 0000
§00030& E~ §§ 333 mo umwa o». 300§¢@ E&bu.m.w. Bnnnm_" 3 newman 30
00.00. munme 00 0~.00&00=% 02 3&~ 505 90 050000 3000 33 gaman 330
Qm.mm=m Ecn&=~mP EE 30 095.033<0@ H§mnmuo= EME mm&dmm mm 3§.00$
33 mso_~ cE.nEm E. Eow. 03.~ owns Emw 339

¢EE 00§03 3 §§§ mm§a 0~000 BnEcQ.m 23 m00w ESEH man ira §§
3333 wm~gw» 30 mo<03303 mm:§ uoH B §000 3300$ 33 30 §<0@
333 H=.oE.mn HH_.EQHQ ,9. 0.&&300 3~0~»~530&@ 3 3 Sd.s..nm 3 30 orm%m
m$~EE on BBQ<E 300033®@ 3a §§ am 0330§ mdu§m 3 §§ob
85 md §= non oEOB 3 30 §003¢ am QQ§E 0.&§00 owens 00
wroSQSEP 00§09 on gao 30§005 Eo&anm 3 30 §c§a 333 oh 30
m~.o:b& 33 mean acn_.§o§ 05@0¢00 300 non CSH § omm§£ BmomEB E. 5 no~
mm §§ 33 QOm 300_.<2 30 ewme 3 QE0R gme on oEoH U.o§v who @v
¢<E dod ogden 3 »0~0@~530 um..m&wwnod 5 30 §§ 3 30 §~<.E§ mm~.00n 0_000
B0E_u0_..,m m00mou who ~030<0~ w3000n_3mm racing §§ 30 §0= QEQ 30 cH umw
H0mm_ 03300§§<0. ~.». §u=omr_® § mvEdHimB Bomcnw 3 30 _..BE~.mEmom
.~.E.._m0 3 335 maggio .HHBBE 3 aged sw 05 3005 _§=.3@ 33 30 §§
wm H00uo=.p.._3_0 § u~oi&bm wo0E.H0 00¢§0» gagnon 3 333 30 §mmou
~.Eum0 3 EBG 2332 §§ 30 UEEF nos 33 30 m§.m gaugme EE ».0=5~
00§003§0 E. 3000 000€03%00~ 300&3030 33 non 0020 mm 30 _H_H=.w 30
%~m&bm 0030@=~0@ w00:_bmm. 930 305.003, 330<0~.“ _.000®E_N0 33 am 30 no

03qu o<.w. 30 Soubo~om% on 3mme ow. 30 mx0n:m<0 Ommon 30 duggan
W0&0£.

 

4 m.Q. 30 000¢§ nw =:.m wm~0030§r 30 0_00000 03 30 330 mm 3 30320 ~ 390 980§
33 50 BAEHEEG am neumhsocw EQBS._ E0mou00 3 30 CBHS mB.Bm 3 nod 355 3
30 0003¢ 330 mmw0030=r 0300 § 333 EEBWEM manion EEEP

l `

 

/ND€,¢/r/\ §e,v¢/F<:e. "Y<`>¢?U.eg@[§@/

/\i€ce_,g`y‘z‘é> ?oa jaffe r:/Il/)°e/¢_
,.JC»S 3~'€§'\3 /QlM,ZD/c'?>$"

 

 

 

Case 3:18-cV-OO428-DI\/|S-|\/|DD Document 308 Filed 11/07/18 Page|D.4751 Page 12 of 12

                   

 

 

 

 

 

 

 

nllumlumuum

Y_ ., lll§m'lib_&._§l _QDD,!»F,§L,E§, §155____., '

 

 

 

 

 

 

 

 

 

 

 

 

 

‘ u. .P sTA`;PE PA|

‘ F § EN

‘ N sH lLLE, TN

` F' 37211

1 Nov 0'1`| T1s

1 ”"_F‘£’£“¢- AMou

‘ man $ .08
92‘°1 stn:zmmaaes-ns

\
\
l
1

C%l§$ Acvj:“cw C/€r~/</. L)/|-;’/e@/ 7)"!60/€§ n
6571)¢/1'€»7£ C©U'r’?/“ /Or //{C `§OU/g;'n
pf G@L/y‘@m/°af gm D;€j@

C::U r'?l/w U§*‘-’~w 555 WES% 5}’00\@/ l/Uo‘j

 

 

 

, ;i~j:,-;g;i§z.;':1.ji._.;.l_;'I-H:::';g;§;.z;f,ii,~E,-;;;'!_;i;j§_:-;:,: _: 7

 

